 

Exhibit 10.4

 

April 30, 2008

 

Mr. Michael J. Soenen
55 East Erie
Unit #4902
Chicago, IL  60611

 

Dear Michael:

 

                This is to memorialize the agreement that has been reached
regarding your employment following the consummation of the transactions
contemplated by the Agreement and Plan of Merger dated April 30, 2008 (the
“Merger Agreement”), by and among United Online, Inc. (“United Online”), UNOLA
Corp., an indirect wholly-owned subsidiary of United Online (“Merger Sub”), and
FTD Group, Inc. (individually and together with its subsidiaries, “FTD”),
whereby Merger Sub will merge with and into FTD (the “Merger”).  This agreement
is conditioned upon, and shall be effective upon, the consummation of the Merger
(the “Effective Date”).  In the event the Merger is not consummated, this
agreement shall be of no force or effect.

 

1.                                       Position; Term.  You currently serve as
Chief Executive Officer and President of FTD and Florists’ Transworld Delivery
Inc.  Following the Merger, FTD will continue to employ you, and you hereby
agree to be employed, on a full-time basis, from and after the Effective Date
until December 31, 2008, or such earlier termination date as may be designated
by FTD or United Online upon ten (10) days’ written notice to you or pay in lieu
thereof (the “Termination Date,” with the period from the Effective Date until
the Termination Date herein referred to as the “Term”).  During the Term, you
will have such duties and responsibilities consistent with your position or such
other duties and responsibilities as may be determined from time to time by the
Chief Executive Officer of United Online, and you hereby agree to discharge such
duties and responsibilities faithfully and to the best of your ability.

 

2.                                       Salary and Benefits; Bonus.  During the
Term, you will be paid at your current annualized base salary rate of
$750,000.00, payable in regular installments in accordance with FTD’s standard
payroll practices.  You will continue to be eligible to participate in the
employee benefit plans that are made generally available to FTD’s senior
executives.  In addition, you will receive a bonus equal to 100% of the base
salary earned by you from FTD during the Term, payable within ten (10) days
following the Term, in lieu of any MIP Bonus that may otherwise be payable to
you under the Management Incentive Plan.

 

 

--------------------------------------------------------------------------------


 

3.                                       Consultancy.  FTD shall have the option
at the conclusion of the Term, upon at least 10 days’ prior written notice to
you in accordance with Section 8 below, to continue to engage you as a
consultant on a monthly basis until March 15, 2009 at a consulting fee of up to
$50,000.00 per month for up to twenty (20) hours per week of consulting
services, or at a prorated fee for such lesser number of hours per week, if any,
as may be agreed in advance by you and FTD (which such consulting fee, if any,
shall be paid to you in accordance with FTD policies but in no event later than
March 15, 2009).  Such consulting fee will be prorated for any partial month of
consultation.  FTD shall reimburse you for actual and reasonable business
expenses incurred in performing such consulting services in accordance with FTD
policies. You hereby agree to provide your consulting services on such basis, if
so requested by FTD.

 

4.                                       Transaction Bonus; Non-Compete. 
Subject to and upon consummation of the Merger, you will receive a transaction
bonus (the “Transaction Bonus”) in the amount of $3,000,000, which will be paid
in a lump sum within ten (10) business days following the Effective Date.  In
consideration of such Transaction Bonus, you have agreed to enter into a
Confidentiality and Non-Competition Agreement with Florists’ Transworld Delivery
Inc., dated as of April 30, 2008, the terms and conditions of which are hereby
incorporated by this reference and an executed copy of which is appended hereto
as Exhibit A.

 

5.                                       Withholding and Payroll Taxes.  All
forms of compensation payable pursuant to the terms of this agreement are
subject to applicable withholding and payroll taxes.

 

6.                                       At-Will Employment.  You acknowledge
that nothing in this agreement creates a contract for employment for any
specific duration and that your employment shall be terminable “at-will,”
meaning that either FTD or you can terminate the relationship at any time, with
or without reason or advance notice.

 

7.                                       Property.  You will be entitled to keep
in your possession indefinitely any computer, cell phone, pager, “Blackberry” or
other PDA provided by FTD during the course of your employment and consultancy,
provided that, following the termination of your services to FTD, you have
returned to the FTD any and all property of FTD and its affiliates in your
possession and have erased and destroyed all files, records, documents, computer
disks, computer files, contact lists, and all other company information from
such computer, cell phone, pager, “Blackberry” or other PDA after first
confirming that FTD has a copy of such company information.

 

8.                                       Notices. Any notice required or
permitted to be given under this agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, by fax,

 

 

2

--------------------------------------------------------------------------------


 

if deposited in the U.S. mails, postage prepaid, for mailing by registered or
certified mail or if sent by reputable overnight courier.

 

If to FTD, such notice shall be sent to:

 

Mr. Mark R. Goldston
c/o United Online, Inc.
21301 Burbank Boulevard
Woodland Hills, CA   91367

 

If to you, such notice shall be sent to:

 

Mr. Michael J. Soenen
55 East Erie
Unit #4902
Chicago, IL  60611

 

Either party may change its address for notice purposes by giving the other
party notice of such change in accordance with this Section.

 

9.                                       Miscellaneous.  This letter agreement
supersedes any previous agreement or offer between you and FTD or United Online
relating to the subject matter hereof, whether written or oral; provided that,
this letter agreement is not intended, and shall not be construed, to affect
your rights under the Merger Agreement, including but not limited to your right
to indemnification and directors’ and officers’ insurance coverage as set forth
therein.  You understand and agree that this letter agreement represents the
entire agreement and understanding between the parties and, except as expressly
stated in this letter agreement, supersedes any prior agreement, understanding
or negotiations respecting such subject.  No change to or modification of this
letter agreement shall be valid or binding unless it is in writing and signed by
you and the Chief Executive Officer of United Online.  You acknowledge and agree
that you will be subject to and are required at all times to abide by all of the
applicable personnel policies and procedures of FTD and United Online, as
amended from time to time.  This letter agreement is not assignable by you. 
This letter agreement may be assigned by FTD to its affiliates or successors
with the written consent of the Chief Executive Officer of United Online.  This
agreement shall inure to the benefit of and be binding upon the heirs,
representatives, successors and permitted assigns of each of the parties to it.

 

 

3

--------------------------------------------------------------------------------


 

                Please acknowledge your acceptance of the terms described in
this letter by signing below and return the signed original to me at your
earliest convenience.  A copy of this letter agreement is enclosed for your
retention.

 

 

Sincerely yours,

 

 

 

Florists’ Transworld Delivery, Inc.

 

 

 

 

 

By:

/S/ BECKY A. SHEEHAN

 

 

 

Becky A. Sheehan

 

 

Executive Vice President and Chief Financial Officer

 

Acknowledged and agreed:

 

/S/ MICHAEL J. SOENEN

 

 

Michael J. Soenen

 

 

 

 

 

April 30, 2008

 

 

Date

 

 

 

Acknowledged:

 

/S/ MARK R. GOLDSTON

 

 

Mark R. Goldston
Chairman, President and Chief Executive Officer, United Online Inc.

 

 

4

--------------------------------------------------------------------------------